DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
- mounting device, main precursor supplier, reaction gas supplier and
- adjustment purpose precursor gas supplier in claim 1, 
- film thickness measuring device in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kato (2010/0229797) in view of Mizusawa (2006/0124169).
Kato teaches a film forming apparatus for forming a thin film, comprising:
- a revolving mounting part (see Fig. 2 and related text), mounting part is interpreted as the wafer table described in instant specification and Kato teaches the same,
- main precursor and reaction gas supply parts supplying the respective gases, any of the BTBAS and O3 gas nozzles meet the claim requirements, 
* It is noted though that the apparatus for forming a thin film by repeating cycles and the particular supply of any gas is met but in any case the limitations are intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).   Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art teaches the same limitations but in any case the structure would further be considered capable of the intended use without the direct teachings that are present;

	Regarding the controller steps, the teachings include that the controller is used to carry out the various process steps, and the process steps are described as including supplying the precursor gas, reaction gas and the compensation gas – see [0078-90].
	To the extent that the teachings do not explicitly recite the steps of the process that are effected by the controller, the obviousness argument is made that since Kato teaches the use of the controller to carry out various process steps of the apparatus, and further teaches the process steps include supplying the precursor, reactant and adjustment gases, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to use the controller of Kato to carry out the noted (and claimed) process steps as Kato teaches the same process steps and also teaches that the controller is useful for carrying out different acts of the apparatus, therefore one of ordinary skill would readily use the controller for the claimed steps.
	As a matter of claim interpretation, the three gas supply parts in claim 1 and interpreted above as per 112(f) are supported in the instant specification as nozzles and equivalents therefore, Kato teaches the same elements as depicted and described.
	Kato teaches the adjustment purpose gas suppliers as claimed – the suppliers include two peripheral (32 and 33) and one central side (31) [though it is noted that the claim does not actually limit the location, as claimed the central-side and peripheral-side gas suppliers are merely ‘labels’ to distinguish the gas suppliers and do not specifically limit the locations].  But Kato does not teach the valves as claimed.
Mizusawa teaches that it is operable to include multiple valves for adjusting flow rates in multiple gas suppliers in order to individually control the amount of gas flow toeach [0012-14].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the valves of Mizusawa in the apparatus of Kato as Kato is interested in controlling the amount of flow to compensate for decreased deposition and the use of the valves of Mizusawa would be understood to further assist in the control of flow to particular substrate regions.  It is further noted that Kato in any case teaches that the flow rate is controlled by flow rate controllers [0053] which are understood to control the flow in any and all of the gas suppliers.
	Regarding claim 2, any of the gas nozzles 31-33 are generally “configured” to serve as the adjustment gas supply part as all of the gas lines are configured to supply the same gas as indicated.
	Regarding claim 4, Kato teaches that the mounting part revolves (see Fig. 2 and related text) and the noted gas supply parts are disposed apart from each other.
	In regard to the requirement that the flow rate adjusting part is controlled, it further follows in anticipation and obviousness that this part would have been controlled by the noted controller.  In regard to obtaining the claimed distribution, there are no particular requirements as to how the distribution must actually be controlled – only broadly ‘in accordance with a position of the substrate’ which is not particularly limiting.
	Regarding claims 5 and 6, Kato teaches a plurality of such adjustment gas supply parts that are separated in a rotational direction as depicted.  In regard to the different flow rate distributions, it is initially held that the requirement is an intended use of the apparatus, but, in any case, Kato teaches that the control of the flow rates is 
	Regarding claim 7, As per Kato, wafers are measured and then the compensation gas is applied [0078].
	Regarding claim 8, the film thickness measuring part is interpreted under 112(f) as per above and is interpreted to include FTIRs and the equivalents thereof.
	Kato teaches that the film thickness is measured [0078] and it is understood that some type of apparatus, such as an FTIR or the equivalent to carry out such a measurement.  In regard to the controller step, as per Kato the flow rate of the gas is controlled as a result of the result of the film thickness measuring part.  It is further and particularly noted that carrying out the measurement and then enacting the adjustment gas meets the claim limitations wherein they are not particularly further limited and adjusting “based on a result” is effectively a mental step and there is no particular manner to demonstrate how or if the adjustment is actually based on a measurement.
	Regarding claim 13, the precursor and adjustment gases are the same.
	Regarding claim 15, the combined art generally teaches the use of MFCs and also the valves of Mizusawa, as Kato teaches control by the controller and Mizusawa teaches that the purpose of the valves is to independently control the flow going through each gas supplier, it follows that the valves would be used or usable to independently control the flow of gas through each of the gas suppliers.  It is particularly noted that the claim only requires independent control which is actual possible merely by the presence of individual valves and without actually controlling the flows to different amounts.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Applicants have changed the terms from “supply part” to supplier for example but the 112(f) claim interpretation is still maintained.  Applicants argue that the parts can be configured in different manners, but the Office notes that the claims are interpreted as supported by the specification AND the equivalents.
In regard to Kato, it is noted that Kato teaches the claimed central and peripheral side gas suppliers but does not explicitly teach the valves as now claimed, but Mizusawa teaches the usefulness of the same.  The applicants argue the usefulness of such a modification but the combined teachings include the same features.  Furthermore, the claims make no requirement for the actual flow rates through the different gas suppliers to be controlled to different amounts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715